Exhibit 10.17

EXECUTION COPY

EIGHTH AMENDMENT

To Loan Agreement

Dated as of June 1, 2009

by and among

PASSIVE ASSET TRANSACTIONS, LLC,

as Borrower,

RFC ASSET HOLDINGS II, LLC,

as Borrower,

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor,

GMAC MORTGAGE, LLC,

as Guarantor,

RESIDENTIAL CAPITAL, LLC

as Guarantor,

Certain Affiliates of the Borrowers and Guarantors

party hereto as Obligors,

GMAC LLC,

as Initial Lender and as Lender Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders



--------------------------------------------------------------------------------

This EIGHTH AMENDMENT (this “Agreement”) dated as of June 1, 2009
(the “Amendment Effective Date”), is by and among Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”), RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI” and, together with PATI, each a
“Borrower” and collectively, the “Borrowers”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”, and together with RFC and ResCap,
each a “Guarantor” and collectively, the “Guarantors”), the various other
parties signatory hereto as obligors (the “Obligors”) GMAC LLC, a Delaware
limited liability company (the “Initial Lender”), the financial institutions and
other Persons that are or may from time to time become parties hereto as Lenders
(together with the Initial Lender and their respective successors and assigns,
each a “Lender” and collectively, the “Lenders”) and GMAC LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity together
with its successors and assigns in such capacity, the “Lender Agent”).

Reference is hereby made to the Loan Agreement, dated as of November 20, 2008
among the Borrowers, the Guarantors, the Lenders and the Lender Agent (as
amended and modified through the date hereof, the “Loan Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Loan Agreement.

2. The parties hereto desire to make certain amendments to the Loan Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the matters set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Loan Agreement.

 

     

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO THE LOAN AGREEMENT

SECTION 2.1 Amendments to the Loan Agreement. Each of the parties hereto hereby
consents and agrees that the Loan Agreement shall be amended as of the Amendment
Effective Date as follows:

(a) The first sentence of Section 2.03(a) of the Loan Agreement is hereby
amended by replacing clause (iii) thereof with the following:

“(iii) no Borrower Funding Request may be made unless either (A) (1) the
Unrestricted ResCap Liquidity at the opening of business on the proposed Funding
Date (as estimated by the close of business on the Business Day prior to such
Funding Date) is less than the Unrestricted ResCap Liquidity Threshold and
(2) based on such estimates, after giving effect to the advance of such Loans
and Parallel Loans, the Unrestricted ResCap Liquidity does not exceed the
Unrestricted ResCap Liquidity Threshold or (B) (1) the Consolidated Liquidity at
the opening of business on the proposed Funding Date (as estimated by the close
of business on the Business Day prior to such Funding Date) is less than
$800,000,000 and (2) based on such estimates, after giving effect to the advance
of such Loans and Parallel Loans, the Consolidated Liquidity does not exceed the
Consolidated Liquidity Threshold.”

(b) The second sentence of Section 2.08(c) of the Loan Agreement is hereby
amended and restated to read as follows:

“If the Liquidity Excess Amount is greater than $0, no later than 11:00 a.m.
(New York City time) on the Business Day following the Test Date, the Borrowers
shall jointly and severally repay outstanding Loans and/or Parallel Loans in an
amount equal to the highest portion of the Liquidity Excess Amount that could be
paid by the Borrowers and still satisfy the requirement that, after giving
effect to such payment, (a) the Unrestricted ResCap Liquidity is greater than or
equal to the Unrestricted ResCap Liquidity Threshold and (b) the Consolidated
Liquidity is greater than or equal to the Consolidated Liquidity Threshold;
provided that any such repayment shall be applied first to Parallel Loans until
all Parallel Loans are paid in full.”

(c) Section 3.01(f) of the Loan Agreement is hereby amended by inserting the
following sentence at the end of the section:

“Proceeds of Collateral shall be allocated to the Secured Parties (as defined in
the Omnibus Security Agreement) in such manner as is determined by the Omnibus
Agent in its sole discretion.”

(d) Section 7.01(q) of the Loan Agreement is hereby amended and restated as
follows:

“(q) REO Property. No later than June 5, 2009, the Obligors and Lender Agent
shall agree upon a structure and implementation process and timeline to protect
the Lender Agent’s and the Omnibus Agent’s interest in REO Property resulting
from the foreclosure of US Mortgage Loans.”

(e) Section 7.01(y) of the Loan Agreement is hereby deleted in its entirety.

 

   2   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

(f) Section 8.01(n) of the Loan Agreement is hereby amended and restated to read
as follows:

“(n) (i) an “Event of Default” or “Termination Event” shall have occurred under
any Derivative Agreement (as such terms are defined in the applicable Derivative
Agreement), (ii) a “Default” shall have occurred under the Master Netting
Agreement (as such term is defined in the Master Netting Agreement), (iii) an
“Event of Default” shall have occurred under any “Facility Document” (as such
terms are defined in the MSR Loan Agreement) or (iv) an “Event of Default” shall
have occurred under any “Facility Document” (as such terms are defined in the
Credit Agreement).”

SECTION 2.2 Amendments to Definitions. Each of the parties hereto hereby
consents and agrees that Schedule 1.01 to the Loan Agreement shall be amended as
of the Amendment Effective Date as follows:

(a) The following definitions in Schedule 1.01 to the Loan Agreement are hereby
amended and restated in full to read as follows:

“Aggregate Commitment Amount” means, at any time, $430,000,000. The Borrowers
may elect to reduce the Aggregate Commitment Amount in accordance with
Section 2.10(b).

“Available Amount” means, on any Business Day, an amount equal to the lesser of
(a) the Derivative Adjusted Available Amount, and (b) the excess, if any, of the
then current Borrowing Base over the Credit Agreement Outstandings.

“Hedge Documents” means the Primary Hedge Documents, the Confirmations, and the
Hedge Security Agreement, each as defined in the Senior Debt Loan Agreement.

(b) Clause (o) of the definition of “Permitted Liens” in Schedule 1.01 to the
Loan Agreement is hereby amended and restated in full to read as follows:

“(o) Liens granted (i) under the Security Documents in favor of the Omnibus
Agent or the Lender Agent to secure the Obligations, (ii) under the “Facility
Documents” (as defined in the MSR Loan Agreement) in favor of the Omnibus Agent
or GMAC, as lender, securing the “Obligations” (as defined in the MSR Loan
Agreement), (iii) under the Derivative Documents in favor of the Omnibus Agent
or GMAC IM securing obligations under the Derivative Documents, or (iv) under
the “Facility Documents” (as defined in the Credit Agreement) in favor of the
Omnibus Agent or GMAC LLC, securing the “Obligations” (as defined in the Credit
Agreement);”

 

   3   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

(c) The following new defined terms are added to Schedule 1.01 of the Loan
Agreement, each in the correct alphabetical spot:

“Credit Agreement” means the Credit Agreement, dated as of June 1, 2009, among
PATI, RAHI, RFC, ResCap, GMAC Mortgage and GMAC LLC, as initial lender, credit
agent and Omnibus Agent and certain other financial institutions and persons
from time to time party thereto as lenders, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Credit Agreement Outstandings” means, on any day, the aggregate outstanding
principal amount of loans made under the Credit Agreement, taking into account
all loan fundings and repayments made or to be made on such day thereunder.

“Parallel Loans” means loans to be made under the Credit Agreement, provided
that for purposes of Section 2.03(c) hereof, such loans are made
contemporaneously with the making of Loans hereunder.

(d) The following defined terms in Schedule 1.01 to the Loan Agreement are
hereby deleted:

Aggregate GMAC Replacement Collateral Amount; GMAC Bank Posted Collateral; and
Litigation Bond Collateral.

(e) The definition of “GSAP Modification Conditions” in Schedule 1.01 of the
Loan Agreement is hereby amended by deleting the phrase to “the Omnibus Security
Agreement” in clause (b) thereof and replacing it with phrase “the Security
Documents in a manner satisfactory to the Lender Agent.”

SECTION 2.3 Amendment to Schedule 2.04. The third paragraph of Section 5 of
Schedule 2.04 is hereby amended and restated as follows:

“With respect to Supporting Assets for the Flume No. 8 Notes, the initial
Specified Percentage for Group A Loans (as defined in the Flume No. 8 Security
Documents) shall be 50% and the initial Specified Percentage for Group B Loans
(as defined in the Flume No. 8 Security Documents) will be 36%.”

 

   4   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

SECTION 2.4 Amendment to Schedule 5.02. Schedule 5.02(h) is hereby amended and
restated as follows:

“(h) The making of such Loan and any Parallel Loan, and the application of the
proceeds thereof, shall result in the Unrestricted ResCap Liquidity being
greater or equal to $250,000,000 and the Consolidated Liquidity being greater or
equal to $750,000,000.”

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

SECTION 3.2 Opinions. On or before June 1, 2009, the Obligors shall deliver or
cause to be delivered opinions of counsel to the Borrowers, the Guarantors and
Obligors with respect to the transactions contemplated hereby, which opinions
shall be in form and substance satisfactory to the Lender Agent.

SECTION 3.3 Other. On or before June 1, 2009, the Obligors shall deliver or
cause to be delivered such other documents, including but not limited to the
Obligors’ board resolutions approving this Agreement, as the Lender Agent may
reasonably request, which documents will be in form and substance satisfactory
to the Lender Agent.

ARTICLE IV

NOTICES, ACKNOWLEDGEMENTS, CONFIRMATION AND REPRESENTATIONS

AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan Agreement or the Facility Documents with respect to the execution of this
Agreement.

SECTION 4.2 Reservation of Rights. The Borrowers and the Guarantors each hereby
acknowledge and agree that none of this Agreement, the making of any loan under
the Loan Agreement by GMAC LLC and GMAC LLC’s or the Lender Agent’s consent
thereto either before or after the Amendment Effective Date shall constitute
(w) an approval of the accuracy of all or any portion of any Borrower funding
request or related certification, (x) a waiver or forbearance by GMAC LLC or the
Lender Agent under any of the Facility Documents, (y) the acceptance by any
Lender or the Lender Agent of any course of conduct by any Obligor or any other
Person or (z) an agreement by GMAC LLC or the Lender Agent to amend any of the
Facility Documents without all required approvals or related certification. The
Borrowers and the Guarantors each hereby further acknowledge and agree that GMAC
LLC and the Lender Agent reserve all rights, remedies and options under the
Facility Documents to require either Borrower to satisfy in all respects the
conditions relating to the making of any loan under the Facility Documents and
each Obligor to perform all of its obligations under the Facility Documents
which are then due and owing or are susceptible of performance, as the case may
be.

 

   5   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

SECTION 4.3 Confirmation of the Facility Documents. The Borrowers, the
Guarantors and the Obligors each hereby acknowledge and agree that the Loan
Agreement and each other Facility Document (as amended as of the date hereof)
are each ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their respective terms. Without limiting the
foregoing, each Obligor reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest secures all
Obligations. As of the Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement” or in any other Facility Document to the “Loan
Agreement” shall mean the Loan Agreement as amended by this Agreement, and as
hereinafter amended or restated.

SECTION 4.4 Representations and Warranties. By its signature hereto, each
Borrower, each Guarantor and each other Obligor hereby represents and warrants
that, before and after giving effect to this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

 

   6   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

[signature pages follow]

 

   7   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC,

as Borrower

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-1   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,

as Borrower

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-2   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-3   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Treasurer

 

   S-4   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Guarantor

By:   /s/ John M. Peterson Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-5   

Eighth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Lender Agent and Initial Lender

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-6   

Eighth Amendment

to Loan Agreement